  Case 2:21-cr-20003-SHL Document 30-1 Filed 01/28/21 Page 1 of 1              PageID 74

COTTON
                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION

  UNITED STATES OF AMERICA,              )
                                         )
             Plaintiff,                  )
  V.                                     )      CRIMINAL No. 21 cr-20003-MSN
                                         )
                                         )      18 U.S.C. §981
  KATRINA ROBINSON,                      )      18 u.s.c. §982
  KATIE AYERS and                        )      18 u.s.c. §1349
  BROOKE BOUDREAUX,                      )      18 u.s.c. §1956
                                         )      28 u.s.c. §2461
             Defendants.                 )

                          NOTICE OF PENAL TIES

                                  COUNT 1
                  (Conspiracy to Commit Wire Fraud)

       Nmt 20 yrs . imprisonment; nmt $250 ,000 fine , or both ; nmt a 3 yr.
       period of supervised release and a special assessment of $100 ; see
       18 U.S.C. §3013 (a) .

                                 COUNT 2
                 (Conspiracy to Commit Money Laundering)

       Nmt 20 yrs . imprisonment; nmt $500 ,000 fine or twice the value of
       the money laundered , whichever is greater, or both ; nmt a 3 yr.
       period of supervised release and a special assessment of $100 ; see
       18 U.S.C. §3013 (a).
